Filed 1/7/21 P. v. Harris CA1/4
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                          A162907
 v.
 MICHAEL JAY HARRIS,                                                      (Solano County
                                                                          Super. Ct. No. FCR351515)
             Defendant and Appellant.

         Defendant Michael Jay Harris appeals the sentence imposed after he
pled no contest, pursuant to a plea agreement, to a charge of second degree
robbery (Pen. Code, § 211)1 and admitted an allegation that he had a prior
conviction for assault with a deadly weapon (§ 245, subd. (a)(1)), which was a
serious and/or violent felony (a strike) (§ 667, subd. (d), § 1170.12, subd. (b)).
Pursuant to the agreement, the court sentenced defendant to a low term of two
years in prison, doubled based on the strike to four years.
         Defendant’s appointed appellate counsel has submitted a brief pursuant
to People v. Wende (1979) 25 Cal.3d 436 asking this court to make an
independent review of the record, and has advised defendant of his right to
submit a supplemental brief, which defendant has not done. This court’s
review of the record has revealed no issues that warrant further briefing.


         1   Statutory references are to the Penal Code unless otherwise stated.


                                                                1
      According to the probation office’s report, a police officer responded to a
report of criminal threats at a Walmart, where a loss-prevention employee
said that he had seen defendant running from the store with merchandise,
and had chased him to his car. According to the employee, defendant reached
around in the vehicle as if searching for something, referred to a gun, and
threatened to shoot him. The employee fled and defendant drove away. Police
officers who later detained defendant reported that he admitted having stolen
the goods and threatened the Walmart employee.
      The district attorney’s office filed a complaint charging defendant with
second degree robbery (§ 211) and possession of heroin (Health & Saf. Code,
§ 11350, subd. (a)).2 The court appointed counsel for defendant, and the
district attorney’s office filed an amended complaint adding allegations that
he had two strikes (§ 667, subd. (d), § 1170.12, subd. (b)): a 1996 conviction for
battery with serious bodily injury (§ 243, subd. (d)) and a 2007 conviction for
assault with a deadly weapon (§ 245, subd. (a)(1)). Pursuant to a plea
agreement, defendant pled no contest to second degree robbery (§ 211) and
admitted the 2007 conviction for assault with a deadly weapon as a strike.
The agreement called for a prison term of four years, dismissal of the other
charges, and waiver of the right to appeal.
      After questioning defendant, the court found that he had knowingly,
voluntarily, and competently waived the constitutional rights set forth on the
plea form. The court accepted a factual basis for the plea proposed by defense



      2The complaint also charged Thomas Louis Tringali with shoplifting in
connection with the incident. The district attorney also brought other charges
against defendant in two unrelated cases (Nos. FCR351656 and FCR354765)
that were also resolved by the same plea agreement. The resolution of the
charges against Tringali and of the charges against defendant in the other
cases are immaterial to this appeal.


                                        2
counsel; granted the People’s motion to dismiss the remaining counts, subject
to a waiver pursuant to People v. Harvey (1979) 25 Cal.3d 754; referred the
matter to the probation office; and set a sentencing hearing.
        The probation report described defendant’s admission that he
committed the charged crime and other offenses to fund his heroin addiction,
his expressions of remorse, and his explanation that he had been desperate
because of the recent deaths of his mother and brother and loss of his
relationship with the mother of his child. The report stated that the Walmart
loss-prevention employee reported that he had retrieved all the stolen items
and did not plan to attend the sentencing hearing.
        At the hearing, no witnesses appeared, the parties submitted on the
probation office’s report, and the court followed the plea agreement by
imposing a low-term prison sentence of two years on the robbery conviction
(§ 211), doubled to four years based on the admitted strike (§ 667, subds. (b)–
(i)); a $600 restitution fine (§ 1202.4); and a suspended parole-revocation fine
in the same amount (§ 1202.45).3 The court awarded defendant credits of 466
days.
        Defendant filed a timely notice of appeal stating that his appeal is
based on the sentence or other matters occurring after the plea that do not
affect its validity. (Cal. Rules of Court, rule 8.304(b).) His appointed counsel
indicates that there are no viable issues to raise on appeal. This court’s review
of the record has not disclosed any such issues.
                                    Disposition
        The judgment is affirmed.


        The court did state, “I’m going to order you to pay restitution in [this]
        3

case as well.” However, neither Walmart nor any other victim filed a
restitution claim or attended the hearing. The minutes state, “Court reserves
jurisdiction over restitution.”


                                         3
                   POLLAK, P. J.

WE CONCUR:

STREETER, J.
BROWN, J.




               4